

113 HR 3619 IH: STEP A Act of 2013
U.S. House of Representatives
2013-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3619IN THE HOUSE OF REPRESENTATIVESNovember 22, 2013Ms. Bass introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend and extend The State Trade and Export Promotion Grant Program.1.Short titleThis Act may be cited as the STEP A Act of 2013.2.State trade and export promotion grant programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 47 as section 48; and(2)by inserting after section 46 the following:47.State trade and export promotion grant program(a)DefinitionsIn this section—(1)the term eligible small business concern means a small business concern that—(A)has been in business for not less than the 1-year period ending on the date on which assistance is provided using a grant under this section;(B)is operating profitably, based on operations in the United States;(C)has demonstrated understanding of the costs associated with exporting and doing business with foreign purchasers, including the costs of freight forwarding, customs brokers, packing and shipping, as determined by the Associate Administrator; and(D)has in effect a strategic plan for exporting;(2)the term program means the State Trade and Export Promotion Grant Program established under subsection (b);(3)the term small business concern owned and controlled by women has the meaning given that term in section 3 of the Small Business Act (15 U.S.C. 632);(4)the term socially and economically disadvantaged small business concern has the meaning given that term in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 6537(a)(4)(A)); and(5)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(b)Establishment of programThe Associate Administrator shall establish a trade and export promotion program to be known as the State Trade and Export Promotion Grant Program, to make grants to States to carry out export programs that assist eligible small business concerns in—(1)participation in a foreign trade mission;(2)a foreign market sales trip;(3)a subscription to services provided by the Department of Commerce;(4)the payment of website translation fees;(5)the design of international marketing media;(6)a trade show exhibition;(7)participation in training workshops; or(8)any other export initiative determined appropriate by the Associate Administrator.(c)Grants(1)Joint reviewIn carrying out the program, the Associate Administrator may make a grant to a State to increase the number of eligible small business concerns in the State that export or to increase the value of the exports by eligible small business concerns in the State.(2)ConsiderationsIn making grants under this section, the Associate Administrator may give priority to an application by a State that proposes a program that—(A)focuses on eligible small business concerns as part of an export promotion program;(B)demonstrates success in promoting exports by—(i)socially and economically disadvantaged small business concerns;(ii)small business concerns owned or controlled by women; and(iii)rural small business concerns;(C)promotes exports from a State that is not 1 of the 10 States with the highest percentage of exporters that are small business concerns, based upon the latest data available from the Department of Commerce; and(D)promotes new-to-market export opportunities to Sub-Saharan Africa for eligible small business concerns in the United States.(3)Limitations(A)Single applicationA State may not submit more than 1 application for a grant under the program in any 1 fiscal year.(B)Proportion of amountsThe total value of grants under the program made during a fiscal year to the 10 States with the highest number of exporters that are small business concerns, based upon the latest data available from the Department of Commerce, shall be not more than 40 percent of the amounts appropriated for the program for that fiscal year.(4)ApplicationA State desiring a grant under the program shall submit an application at such time, in such manner, and accompanied by such information as the Associate Administrator may establish.(d)Competitive basisThe Associate Administrator shall award grants under the program on a competitive basis.(e)Federal shareThe Federal share of the cost of an export program carried out using a grant under the program shall be—(1)for a State that has a high export volume, as determined by the Associate Administrator, not more than 65 percent; and(2)for a State that does not have a high export volume, as determined by the Associate Administrator, not more than 75 percent.(f)Non-Federal shareThe non-Federal share of the cost of an export program carried using a grant under the program shall be comprised of not less than 50 percent cash and not more than 50 percent of indirect costs and in-kind contributions, except that no such costs or contributions may be derived from funds from any other Federal program.(g)ReportsThe Associate Administrator shall submit an annual report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding the State Trade and Export Promotion Grant Program, which shall include—(1)the description of the program and the selection process conducted by States to award grants to small business concerns;(2)the number and amount of grants made under the program during the preceding year;(3)a list of the States receiving a grant under the program during the preceding year, including the activities being performed with grant;(4)the effect of each grant on exports by eligible small business concerns in the State receiving the grant; and(5)the number of grants and amounts awarded under the program covering exports to Sub-Saharan Africa.(h)Reviews by inspector general(1)In generalThe Inspector General of the Administration shall conduct a review of—(A)the extent to which recipients of grants under the program are measuring the performance of the activities being conducted and the results of the measurements; and(B)the overall management and effectiveness of the program.(2)ReportNot later than the date that is 2 years after the date of enactment of this section, and every 2 years thereafter, the Inspector General of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the review conducted under paragraph (1).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $30,000,000 for each fiscal year after the date of enactment of this section..